Order entered October 23, 2012




                                            In The




                                     No. 05-11-01498-CR
                                     No. 05-11-01499-CR
                                     No. 05-11-01500-CR


                     JOSEPH GEORGE BUCKALOO, JR., Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee


                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-53490-W


                                        ORDER
       Before the Court is the State of Texas’s October 22, 2012 Second Motion for Extension of

Time to File Brief. We GRANT the motion. The clerk is directed to file the brief tendered by the

State on October 22, 2012.




                                                     ROBERT M. FILLMORE
                                                     PRESIDING JUSTICE